Title: Joseph C. Cabell to Thomas Jefferson, 12 February 1818
From: Cabell, Joseph Carrington,Summers, Lewis
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
12 Feb: 1818.
                    
                    Mr Louis Summers of the county of Kanawha & one of the members of the House of Delegates, proposes to leave town in the morning on his return to his constituents. It is possible that he may have it in his power to call at Monticello on his way thro’ Albemarle. I have taken the liberty to offer him a letter of introduction to you. It would give him great pleasure to become personally acquainted with you: and I beg leave to present him to you as one of the most liberal, enlightened, & upright gentlemen in the circle of my acquaintance. He has shewn every disposition to support your plans both general & particular, for the advancement of Science in this state: and had the if the Genl Assembly consisted of such men as he is, we should not be, as we are, the victims of local interests, factious views: and lamentable ignorance. I remain, Dr sir, with unabated confidence & esteem your faithful friend,
                    
                        Joseph C. Cabell
                    
                